Citation Nr: 0518662	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  01-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the service-connected low back strain.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder, to include as secondary to the service-
connected low back strain.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to August 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 2000 and June 2001 rating decisions of 
the RO.  

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in Washington, DC, in June 
2003.  A transcript of that hearing is of record.  

The Board remanded the case for additional development of the 
record in November 2003.  

The issue of an increased rating in excess of 20 percent for 
the service-connected low back strain is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

VA will notify the veteran if further action is required on 
his part in this regard.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran was treated for cervical spine manifestations 
in service.  

3.  The veteran is shown to have voiced complaints of having 
neck pain and related manifestations over the years.  

4.  The currently demonstrated cervical spondylosis with 
multi-level stenosis is not shown as likely as not to be due 
to injury suffered during the veteran's active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by cervical spondylosis with multi-
level stenosis is due to an injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2004, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notice in this case 
was provided after the initial decision.  

The Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
the March 2004 letter.

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal.  The veteran was afforded a VA 
examination in April 2004.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Factual Background

The veteran asserts that he has a current cervical spine 
disability that is due to the service-connected low back 
strain.  

A careful review of the service medical records show that, in 
January 1970, the veteran reported to the dispensary with 
reports of a stiff neck with pain radiating down to his back 
and headaches.  He reported the pain as being in the front 
and back of his neck with what the examiner noted as 
"transient radiating soreness of neck to both eyes."  

The examiner noted that the neck had full range of motion and 
that x-ray studies were negative.  

At the May 1971 separation examination, the veteran noted a 
November 1969 low back injury, but did not report a cervical 
spine injury.  The clinical evaluation of the veteran's spine 
was normal.  

The veteran filed his initial claim of service connection in 
September 1971 for lower back strain.  

In December 1971 when examined by VA, the veteran reported 
that he had strained his back in service in early 1969.  He 
reported at that time having some discomfort in the back from 
certain movements.  The pertinent diagnosis at that time was 
that of history of lumbosacral joint strain.  

At the time of a VA examination in October 1976, the veteran 
reported that he never gotten well since having his back 
ailment.  He related having neck soreness and stiffness on 
both sides.  

In a February 1986 statement, the veteran reported having 
various orthopedic complaints, including continued neck 
stiffness.  

The veteran was afforded a VA spine examination in April 
2004.  The claims folder was reviewed by the examiner.  The 
veteran reported a gradual onset of pain and stiffness of the 
neck in 1970, but added that the pain did not become much of 
a problem until several years later.  There was no antecedent 
injury or strain to the neck.  He reported being given a soft 
cervical collar to wear after he was discharged from the 
military.  

The veteran reported having pain that could radiate to the 
left arm and hand and some tingling paresthesias in both 
hands.  He stated that the neck pain worsened in cold or damp 
weather.  

The examiner noted that a February 1999 cervical spine MRI 
showed multilevel cervical spondylosis with narrowing of disk 
spaces and neural foramina from C3-4 through C6-7.  

A cervical spine x-ray study done in April 2004 showed 
narrowed disk spaces from C3 to C7 with bilateral narrowing 
of the neural foramina, worse on the left.  

On examination, the cranial nerves 2-12 were intact.  Finger-
nose coordination was normal, bilaterally.  Pin sensation was 
slightly decreased in the radial aspect of the right left 
forearm.  

The veteran's motor strength was 5/5 in all muscle groups, 
bilaterally, with normal tone.  No atrophy was noted.  His 
deep tendon reflexes were 2+ in the right biceps and triceps, 
and 1+ in the left biceps and triceps.  There was no 
percussion tenderness over the cervical spine.  

The veteran's range of motion of the cervical spine was that 
of 30 degrees of flexion without pain, 45 degrees of 
extension with pain, 15 degrees of right and left lateral 
flexion with pain on left lateral flexion, and 30 degrees of 
right and left rotation without pain.  

The examiner diagnosed chronic neck pain and cervical 
radiculopathy secondary to cervical spondylosis.  The 
examiner opined that there was no clear connection between 
the chronic low back pain and the chronic neck pain.  

The examiner also noted that the neck pain was documented to 
have begun during military service.  


Pertinent Criteria

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2004).  
Where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability, but only that degree, which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of t he doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.   


Analysis

With regard to the elements necessary for a grant of service 
connection and secondary service connection, the evidence 
clearly shows a current disability.  The veteran currently 
has a cervical spine disability.  Thus, the veteran has 
satisfied the requirement that there be competent evidence of 
a current disability.  

There is evidence of in-service cervical spine 
manifestations.  The service medical records show that the 
veteran complained of having neck pain in January 1970.  He 
is also service-connected for a disability manifested by low 
back strain.  

The elements that are absent in the veteran's claim is 
competent evidence that his current cervical spine disability 
is related to injury or other event in service, or is caused 
or aggravated by the already service-connected low back 
strain.  

As noted by the VA examiner, the medical evidence currently 
shows chronic neck pain and cervical radiculopathy secondary 
to cervical spondylosis.  However, the examiner found no 
clear connection between the chronic low back pain and the 
chronic neck pain.  

The VA examiner added that neck pain was documented to have 
begun during military service, and the Board finds that a 
continuity of symptoms related to the neck is demonstrated in 
the record.  The veteran's assertions of having had ongoing 
neck pain since service, as such, are supported, in the 
Board's opinion, and provide the basis for the statements by 
the VA examiner.  

Based on its review of the record, the Board finds the 
evidence to be in relative equipoise in showing that the 
veteran's cervical spine disability as likely as not had its 
clinical onset during his period of active service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted in this case.  



ORDER

Service connection for the cervical spine disability 
manifested by spondylosis with multi-level stenosis is 
granted.  



REMAND

The veteran contends that his service-connected low back 
strain warrants a disability rating in excess of 20 percent.  

At the June 2003 hearing, the veteran reported having 
numbness in his extremities due to his service-connected low 
back disability.  

In the April 2004 VA examination report, the VA examiner 
noted that pin sensation was reduced in the entire left foot.  

A neurological examination is necessary to determine if the 
veteran has any neurological abnormalities related to his 
service-connected low back strain.  

Moreover, at the April 2004 examination, the examiner 
expressed no opinion as to whether pain, incoordination, 
weakness, and fatigability affected the veteran's ranges-of-
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45 (2004).  

In DeLuca, the United States Court of Appeals for Veteran's 
Claims (Court) held that for disabilities evaluated on the 
basis of limitation of motion, VA was required to apply the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to 
functional impairment.  

The Court has also held that when a medical examination 
report "does not contain sufficient detail", the 
adjudicator is required to "return the report as inadequate 
for evaluation purposes.  DeLuca, at 206.  

Thus, the Board must remand this case as the most recent 
examination report does not contain the necessary DeLuca 
findings.  38 C.F.R. § 4.2 (2003).  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992).  

Accordingly, this case is remanded for the following action:   

1.  The veteran should be afforded a VA 
examination to determine the severity of 
his service-connected low back strain.  
The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  All 
necessary studies and tests should be 
conducted to include X-ray, MRI, and 
range of motion studies.  The examiner 
should report the ranges of motion of the 
in degrees.  The examiner should 
determine whether the low back strain is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  All 
findings, including all orthopedic and 
neurological findings, should be reported 
in detail and an explanation should be 
provided for any opinions rendered.  

2.  The RO should then readjudicate the 
issue on appeal, considering 38 C.F.R. §§ 
4.40, 4.45, 4.59; and Deluca v. Brown, 8 
Vet. App. 202 (1995).  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished with Supplemental Statement of 
the Case and afforded an opportunity to 
respond thereto.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals




 Department of Veterans Affairs


